Citation Nr: 0509716	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  97-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Wichita, Kansas.  The Board remanded this matter in May 1999 
for evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND
 
The veteran contends that he has PTSD caused by in-service 
stressors while on active duty in Vietnam.  Service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In its previous remand, the Board requested the RO obtain 
treatment records from Topeka VA Medical Center.  These 
records were obtained and they show that the veteran 
underwent inpatient treatment in a PTSD program from February 
to April 1996.  The discharge summary includes an Axis I 
diagnosis of PTSD, chronic, severe.  More recent outpatient 
records continue the diagnosis of chronic PTSD.  Thus there 
is medical evidence of a diagnosis of PTSD

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2004); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran does not contend 
that he actually engaged the enemy in combat; he reported 
that his unit was fired upon by the enemy, but does not 
assert that he returned fire.  The veteran's DD Form 214 does 
not indicate references to combat.  There is no objective 
evidence that the veteran "engaged in combat with the enemy."  
VAOPGCPREC 12-99.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  The veteran has 
provided the following stressors: (1) daily rocket attacks 
where he was posted (Long Binh) with no known casualties; and 
(2) undergoing an ambush while on a convoy from Long Binh to 
Song Bey, Tay Ninh, Quan Lois, and Phu Loy, which resulted in 
damage to the veteran's 2 1/2-ton truck and the deaths of the 
convoy leader (a major) and his driver.  The veteran has been 
unable to identify the casualties by name or unit thus far.  
Regarding the date of the incident, the veteran has reported 
more than one window of time, including from August 1969 to 
November 1969, and from October 1969 to February 1970.  He 
testified in a personal hearing that the incident occurred 
"towards halfway through" his tour in Vietnam.  (Transcript 
at p. 8)  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements:
(1) A person must have been "exposed to a traumatic event" 
in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or a 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror."  Cohen v. Brown, 10 Vet. App. 128, 141 (quoting 
DIAGNOSTIC AND STATISTCAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)).  

As to the first claimed stressor, the veteran asserts that 
rocket attacks occurred every other night while he was 
stationed at Long Binh, Vietnam and, although his duties 
sometimes took him away from the base during the day, he 
claimed he was present there every night during his tour.  
The veteran further disclosed that he was not directly 
involved in the direct effects of the attacks and there were 
no casualties but, with the frequent rocketing of his base, 
he and his comrades were "never safe".  In a response to 
VA's request for verification of the veteran's stressors, the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) indicated it had reviewed the Operational 
Report of the U.S. Army Depot at Long Binh covering August to 
October 1969.  During this period of time, USASCRUR was able 
to verify two rocket attacks in August 1969 and September 
1969 without damage or casualties.  It is pertinent to note 
that, in Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
United States Court of Appeals for Veterans Claims found that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Review of the file indicates the 
veteran's primary stressor relates to the convoy, e.g., the 
April 1996 VA discharge summary states that the veteran 
continues to be bothered by memories of traumatic events he 
experienced in Vietnam; specifically, his memories of both 
smelling and seeing burning human flesh and being ambushed on 
a convoy are noted as the veteran's most intense memories.  
There is no indication whether USASCRUR attempted to verify 
the veteran's "convoy" stressor.   

In view of the foregoing, it is the Board's judgment that 
another attempt  to verify the ambush of the veteran's convoy 
is warranted, followed by a VA examination.  The examiner 
should be asked to determine if the veteran meets the 
diagnostic criteria for PTSD and, if so, whether such is 
linked to the veteran's verified stressor of being stationed 
at Long Binh when two rocket attacks occurred in August and 
September 1969 and/or any other in-service stressor that is 
verified, to include the alleged convoy stressor.  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should request that the 
veteran provide a comprehensive statement 
containing as many details as he can 
recall with respect to the alleged 
stressor involving an ambush on his 
convoy.  Such details should include the 
date of the incident within a 60-day 
window, the point of origin of the 
convoy, the location of the ambush (e.g. 
between X and X base), the destination of 
the convoy, any other units involved, the 
number and names of casualties, and all 
other identifying details.  The veteran 
should be advised that this information 
is vitally necessary to obtain 
corroboration of the stressful event(s), 
and that therefore he should be as 
specific as possible. 

2.  The RO should make an effort to 
confirm the stressor relating to the 
ambush of a multi-unit convoy, involving 
damage to the veteran's 2 1/2-ton truck, 
and two deaths of an unidentified major 
and driver supplied by the veteran 
through all appropriate channels, such as 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  

3.  After the foregoing development has 
been completed to the extent possible, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
for the purpose of determining whether he 
has PTSD linked to service.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be 
informed that the stressor of being 
subjected to two rocket attacks while 
stationed at Long Binh has been verified.  
The RO should also inform the 
psychiatrist of any other stressor(s) 
that have been verified.  

Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, obtaining a relevant history 
from the veteran, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist is asked to 
opine whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether it is at least as likely as not 
(50 percent or more probability) that his 
PTSD is causally linked to his verified 
in-service stressor of being stationed at 
Long Binh, Vietnam when two rocket 
attacks occurred in August and September 
1969 and/or any other stressor that may 
be verified as the result of the 
development requested by this remand.
 
If the psychiatrist cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  The RO should then readjudicate the 
claim for service connection for PTSD.  
If the claim remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




